

Exhibit 10.7.1


AMENDMENT TO THE SECOND AMENDED AND RESTATED
FEEDSTOCK AND SHARED SERVICES AGREEMENT


THIS AMENDMENT TO THE SECOND AMENDED AND RESTATED FEEDSTOCK AND SHARED SERVICES
AGREEMENT (this “Amendment”) is entered into as of November 1, 2017 by
Coffeyville Resources Refining & Marketing, LLC a Delaware limited liability
company (“Refinery Company”), and Coffeyville Resources Nitrogen Fertilizers,
LLC, a Delaware limited liability company (“Fertilizer Company”).


RECITALS


Refinery Company and Fertilizer Company entered into a Second Amended and
Restated Feedstock and Shared Services Agreement effective as of January 1, 2017
(the “Agreement”), pursuant to which the parties agreed to provide each other
with certain Feedstocks and Services for use in their respective production
processes and certain other related matters. Refinery Company and Fertilizer
Company desire to amend the Agreement in the manner set forth in this Amendment.


The Parties agree as follows:


1.
Capitalized Terms. Capitalized terms used but not defined herein have the
meaning

assigned to them in the Agreement.


2.Definitions. Article 1 of the Agreement is hereby amended by adding the
following definitions to the list of defined terms in said Article in the
appropriate place in said Article based on alphabetical order:


“Natural Gas Line” means the pipeline delivering natural gas in form, as
described in Exhibit B, from Southern Star’s pipeline to the Refinery.


“NG Interconnect Line” means the former Tail Gas line that will deliver natural
gas from the Refinery to the Fertilizer Plant.


3.Definition of Tail Gas. Article 1 of the Agreement is hereby amended by
deleting the following definition: “Tail Gas.”


4.Oxygen Supply to Refinery. Section 2.4 of the Agreement is hereby deleted in
its
entirety and replaced with the following:


Section 2.4    Oxygen Supply to Refinery. Fertilizer Company shall provide to
Refinery Company, solely for use at the Refinery, any Oxygen produced by the
Linde Facility and made available to Fertilizer Company, as determined in a
commercially reasonable manner by the Fertilizer Company based on its then
current or anticipated operational requirements for the operation of




--------------------------------------------------------------------------------




the Fertilizer Plant, following reasonable notice from Refinery Company
requesting such Oxygen and as further detailed in Exhibit B.
5.Natural Gas. Section 2.10 of the Agreement is hereby deleted in its entirety
and replaced with the following:


Natural Gas. Refinery Company purchases natural gas on Southern Star and such
natural gas is transported and delivered to the Refinery by the Natural Gas Line
and transported and delivered from the Refinery to the Fertilizer Plant by the
NG Interconnect Line. Refinery Company will nominate and purchase natural gas
transportation and natural gas supplies for the Fertilizer Company and
Fertilizer Company agrees to coordinate with Refinery Company with respect to
such nominations and to provide Refinery Company timely information regarding
Fertilizer Company’s requirements for natural gas transportation and natural gas
supplies. Refinery Company shall provide Fertilizer Company with an invoice for
natural gas supply and transportation services received by Fertilizer Company
promptly following Refinery Company’s receipt of invoices from Southern Star (or
Refinery Company’s then-current natural gas transportation provider(s)), any
relevant natural gas pipeline and the then current natural gas supplier(s) and
for agreed to fees related to infrastructure constructed by Refinery Company to
supply natural gas to the Fertilizer Company, as further detailed in Exhibit B.


At the request of either Fertilizer Company or Refinery Company, the Parties
agree to use their commercially reasonable efforts to (i) add Fertilizer Company
as a party to any natural gas transporter, any successor natural gas provider,
or to reach some other mutually acceptable accommodation (including, but not
limited to separate natural gas transportation agreements or sales agreements)
whereby both Refinery Company and Fertilizer Company would each be able to
receive, on an individual basis, natural gas transportation service from the
current natural gas provider or a successor natural gas provider on similar
terms and conditions; and (ii) separate natural gas purchasing so that the
Refinery Company and Fertilizer Company would each purchase for their own
account the natural gas supplies to be delivered to the Refinery and Fertilizer
Plant respectively.


6.Tail Gas. Section 2.14 and the portion of Exhibit B of the Agreement
describing Tail Gas is hereby deleted in its entirety with no replacement.




{Remainder of Page Intentionally Left Blank}






















--------------------------------------------------------------------------------














The Parties have executed and delivered this Agreement as of the date first
above set forth.




COFFEYVILLE RESOURCES
REFINING & MARKETING, LLC
 
COFFEYVILLE RESOURCES
NITROGEN FERTILIZERS, LLC
 
 
 
 
 
 
By: /s/ David Landreth      
 
By: /s/ Mark Pytosh      
Name: David Landreth
Title: Executive Vice President and Chief
            Commercial Officer


 
Name: Mark Pytosh
Title: President and Chief Executive Officer







--------------------------------------------------------------------------------





EXHIBIT B
ANALYSIS, SPECIFICATIONS AND PRICING FOR FEEDSTOCK AND SERVICES
FEEDSTOCKS:
Oxygen
 
-Gaseous
 
-Purity
99.6 mol. % (minimum)
-Pressure
65 psig (± 5 psig)
-Flow
29.8 STPD or more upon the request of the Refinery Company
-Price
For Flow from 0 - 29.8 STPD, there will be no charge to the Refinery Company.


For Flow greater than 29.8 STPD, Refinery Company will pay Fertilizer Company
$50.00 per short ton of gaseous Oxygen.


This price will be effective from November 1, 2017. In addition, Refinery
Company agrees to pay Fertilizer Company a one-time payment of $74,779.50 within
a reasonable amount of time after Refinery Company’s receipt of invoice.
-Temperature
Ambient
-Flow measurement
All Oxygen flows shall be measured by a standard sharp edge orifice plate and
differential pressure transmitter located at the Fertilizer Plant. The measured
flow shall be pressure and temperature compensated and totalized by the
Fertilizer Plant's Honeywell process control computer (TDC 3000) or any
replacement computer. All transmitter signals and computer calculations are
available to the Refinery through the existing communications bus for
verification. Calibration of the transmitter shall be done at least annually and
may be done more frequently at Refinery Company's request.


The meter measures Oxygen in SCF. The parties agree that the conversion rate
from SCF to short ton is 24,157 SCF/ short ton.
 
 
Natural Gas
 
-Purity
Pipeline quality natural gas (Refinery fuel gas will not be considered natural
gas for the purposes of this section)
-Flow
All natural gas required by the Fertilizer Plant will be variable but
anticipated to be approximately 2,500 MMBtu/day





--------------------------------------------------------------------------------




-Price:
Fertilizer Company will pay Refinery Company each month a fee equal to the sum
of:
•    Natural Gas Costs, plus
•    $0.081 per MMBtu of natural gas received by Fertilizer Plant for the
Refinery Company’s transportation fee for the Natural Gas Line, plus
•    $0.01 per MMBtu of natural gas received by Fertilizer Plant for the
Refinery Company’s transportation fee for the NG Interconnect Line.


This price will be effective from November 1, 2017.


-Natural Gas Costs
Fertilizer Company agrees to pay Refinery Company for the actual costs per MMBtu
of natural gas delivered to and accepted by the Fertilizer Plant as invoiced to
the Refinery Company by Southern Star. These costs include fees for the natural
gas commodity, Southern Star transportation fees and any other fees detailed on
the Southern Star invoice.
-Refinery Company’s Transportation Fee for the Natural Gas Line and Escalation
Fee
Fertilizer Company agrees to pay Refinery Company’s transportation cost of
$0.081/MMBtu which consists of Fertilizer Company’s share of the Refinery
Company’s interest costs to construct the pipeline and costs to operate,
maintain and transport natural gas on the Natural Gas Line.
The Parties agree that that cost to operate and maintain the Natural Gas Line is
$0.007/MMBtu and this portion of the transportation fee will be subject to
change commencing January 1, 2020 and each anniversary thereafter. The cost will
be adjusted using the Bureau of Labor Statistics (“BLS”) Employment Costs Index
Average for Private Industry Workers (all workers) for the previous year.  
Refinery Company’s Transportation Fee for the NG Interconnect Line
Refinery Company’s cost to transport, operate and maintain the NG Interconnect
Line from the Refinery to the Fertilizer Plant is $0.01/MMBtu.
Stand-by Sales and Transportation Agreement
Fertilizer Company agrees that upon the effective date and during the initial
term of Refinery Company’s stand-by sales and transportation agreement with
Atmos Energy for natural gas in the event Southern Star is not able to deliver
natural gas to the Refinery, Fertilizer Company will pay Refinery Company
$500.00 per month during the initial term of such stand-by agreement. The
Parties agree to negotiate such payment for any renewal term(s) or new agreement
for stand-by natural gas service.
To the extent any natural gas is delivered and received from Atmos Energy, the
Parties agree that the price for natural gas detailed above is not in effect and
each of the Parties will pay for its pro-rata share of natural gas delivered and
received and any other costs detailed on Atmos Energy’s invoice that is
applicable to such Party.



